EXHIBIT 10.28 GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified, this “Guaranty” or this “Agreement”), dated as of August 31, 2008, is made by GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Delaware corporation (“GEM-DE”), GENERAL ENVIRONMENTAL MANAGEMENT OF RANCHO CORDOVA LLC, a California limited liability company (“GEMRC”), GEM MOBILE TREATMENT SERVICES, INC., a California corporation (“GEMMTS”) and GEM 6 ACQUISITIONS CORPORATION, a Delaware corporation (“GEM 6,” and collectively with GEM-DE, GEMRC, GEMMTS and any and all Additional Guarantors from time to time, each a “Guarantor” and collectively the “Guarantors”), in favor of CVC California, LLC (the “Lender”). STATEMENT OF PURPOSE Pursuant to the terms of the Revolving Credit and Term Loan Agreement of even date herewith by and between General Environmental Management, Inc., a Nevada corporation (the “Borrower”), and the Lender (as same may be amended, modified, supplemented and/or restated from time to time, the “Loan Agreement”), the Lender has agreed to make one or more Loans to the Borrower in an aggregate principal amount of up to $13,500,000 at any time outstanding, upon the terms and subject to the conditions set forth therein. Each of the Guarantors is a direct or indirect wholly-owned Subsidiary of the Borrower. The Borrower and the Guarantors, though separate legal entities, comprise one integrated financial enterprise, and the Loans will inure, directly or indirectly, to the benefit of each of the Guarantors. It is a condition precedent to the obligation of the Lender to make the Loans under the Loan Agreement that the Guarantors shall have executed and delivered this Guaranty to the Lender. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and to induce the Lender to enter into the Loan Agreement and to make the Loans thereunder, the Guarantors hereby agree with the Lender as follows: ARTICLE I DEFINED TERMS SECTION 1.1 Definitions.The following terms when used in this Guaranty shall have the meanings assigned to them below: “Additional Guarantor” means each direct or indirect Subsidiary of the Borrower which hereafter becomes a Guarantor pursuant to Section 4.17 hereof and Section 5.11 of the Loan Agreement. “Applicable Insolvency Laws” means all Applicable Laws (domestic or foreign) governing bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors, dissolution, insolvency, fraudulent transfers or conveyances or other similar laws (including, without limitation, 11 U.S.C. Sections544, 547, 548 and 550 and other “avoidance” provisions of Title 11 of the United States Code, as amended or supplemented). 1 “Guaranteed Obligations” has the meaning set forth in Section “Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or otherwise modified from time to time. SECTION 1.2 Other Definitional Provisions.Capitalized terms used and not otherwise defined in this Guaranty, including the preambles and recitals hereof, shall have the meanings ascribed to them in the Loan Agreement.In the event of a conflict between capitalized terms defined herein and in the Loan Agreement, the
